Citation Nr: 1802083	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  12-23 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent prior to August 6, 2012, and in excess of 50 percent thereafter, for anxiety disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1970 to January 1972.  

This matter comes before the Board of Veterans Appeals' (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran contends that he has a separate, ratable diagnosis of PTSD.  This issue of service connection for PTSD has been raised by the record in a June 2013 statement in support of claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for any appropriate action, and any additional development deemed necessary.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board's review of the record reveals that further development is warranted before the appeal can be decided. 

In the January 2011 rating decision on appeal the Veteran was granted service connection for anxiety disorder with a 30 percent disability evaluation, effective July 9, 2007.  In an August 2012 rating decision, a 50 percent disability rating was assigned with an effective date of August 6, 2012.  

The last VA examination to assess the Veteran's anxiety disorder was in September 2015, with the most recent VA medical treatment record of evidence dated January 2017.  In a statement dated and submitted May 2017, the Veteran's wife reported that he has shown signs of increased anxiety and was rushed to the hospital for fear he was suffering a heart attack.  She stated that he stayed overnight and the doctor diagnosed it as another anxiety attack, more severe than the previous anxiety attacks.  She described his increased isolation, stating that he has been confining himself to the house more frequently to avoid being around too many people and has been sleeping more.  She stated that he has become obsessed with avoiding confrontation and has started going days without shaving or washing his hair.  

As such, the evidence indicates that the disability has increased in severity since the last examination and VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his anxiety disorder.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file any outstanding VA treatment records documenting treatment for a psychiatric disorder to include anxiety disorder dated from January 2017 to the present.  

The Veteran should also be afforded the opportunity to identify and/or submit any outstanding private treatment records-to include any records related to the Veteran's hospital stay for his severe anxiety/panic attack.  

2.  The AOJ should schedule the Veteran for a psychiatric examination to determine the current severity of his service-connected anxiety disorder.  The examiner is requested to fully describe the functional effects caused by his anxiety disorder.  

The AOJ should ensure that the examiner provides all information required for rating purposes.  The examiner also should provide a full description of any effects the anxiety disorder may have on occupational functioning and daily activities. 

3.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





